Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered February 8, 2007, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of his statutory right to a speedy trial pursuant to CPL 30.30 was forfeited by his plea of guilty (see People v O’Brien, 56 NY2d 1009 [1982]; People v Douglas, 46 AD3d 698 [2007]). Miller, J.P., Dillon, McCarthy and Chambers, JJ., concur.